MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                   Feb 17 2016, 8:22 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
John Thrasher                                            Neal Bailen
Indianapolis, Indiana                                    Stites & Harbison PLLC
                                                         Jeffersonville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Danette M. Roland,                                       February 17, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         29A04-1508-MF-1241
        v.                                               Appeal from the Hamilton County
                                                         Superior Court
Nationstar Mortgage LLC,                                 The Honorable William J. Hughes,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable William P.
                                                         Greenaway, Magistrate
                                                         Trial Court Cause No.
                                                         29D03-1404-MF-3480



Altice, Judge.


                                         Case Summary




Court of Appeals of Indiana | Memorandum Decision 29A04-1508-MF-1241 | February 17, 2016   Page 1 of 5
[1]   Nationstar Mortgage, LLC (Nationstar) filed a mortgage foreclosure action

      against Danette Roland, and Roland filed counterclaims against Nationstar for

      criminal conversion and alleged violations of the Fair Debt Collection Practices

      Act. The parties filed cross-motions for summary judgment on Roland’s

      counterclaims, and Roland appeals from the trial court’s order denying her

      motion and granting Nationstar’s.


[2]   Concluding sua sponte that the order from which Roland appeals is not an

      appealable final judgment, we dismiss.


                                       Facts & Procedural History


[3]   In 1999, Wayne Roland (Wayne) executed a promissory note payable to

      Countrywide Home Loans, Inc. in the principal amount of $225,000. As

      security for the note, Wayne and Roland, who were at that time married,

      granted Countrywide a mortgage on their Carmel residence. Nationstar is the

      current holder of the note and the assignee of the mortgage.


[4]   In 2014, Nationstar filed an action to foreclose on the mortgage. Roland

      asserted counterclaims for criminal conversion and alleged violations of the

      Fair Debt Collection Practices Act. Nationstar and Roland filed cross-motions

      for summary judgment on her counterclaims. After briefing and a hearing, the

      trial court denied Roland’s motion and granted summary judgment for

      Nationstar on the counterclaims, and the foreclosure claim remained pending.




      Court of Appeals of Indiana | Memorandum Decision 29A04-1508-MF-1241 | February 17, 2016   Page 2 of 5
      Roland filed a motion to reconsider,1 which the trial court denied. This appeal

      ensued.


                                            Discussion & Decision


[5]   Except as provided in Ind. Appellate Rule 4,2 this court has jurisdiction in all

      appeals from final judgments. Ind. Appellate Rule 5(A); Whittington v.

      Magnante, 30 N.E.3d 767, 768 (Ind. Ct. App. 2015). “Whether an order is a

      final judgment governs the appellate courts’ subject matter jurisdiction.” Front

      Row Motors, LLC v. Jones, 5 N.E.3d 753, 757 (Ind. 2014) (citing Georgos v.

      Jackson, 790 N.E.2d 448, 451 (Ind. 2003)). “The lack of appellate subject matter

      jurisdiction may be raised at any time, and where the parties do not raise the

      issue, this court may consider it sua sponte.” In re Estate of Botkins, 970 N.E.2d
164, 166 (Ind. Ct. App. 2012).


[6]   A final judgment is one that “disposes of all claims as to all parties[.]” Ind.

      Appellate Rule 2(H); see also Bueter v. Brinkman, 776 N.E.2d 910, 912-13 (Ind.

      Ct. App. 2002) (explaining that a final judgment “disposes of all issues as to all

      parties, to the full extent of the court to dispose of the same, and puts an end to



      1
        We note that this motion was styled a “Motion for Correction of Errors.” Appellant’s Appendix at 595.
      However, because the trial court’s summary judgment order was not a final judgment (as we explain further
      below), a motion to correct error was improper. See Ind. Trial Rule 59(C) (providing that a motion to correct
      error must be filed within thirty days “after the entry of a final judgment”); Hubbard v. Hubbard, 690 N.E.2d
1219, 1221 (Ind. Ct. App. 1998) (a motion to reconsider may be made prior to entry of final judgment; after
      final judgment, a party may file a motion to correct error). Accordingly, Roland’s motion should be viewed
      as a motion to reconsider.
      2
        App. R. 4 provides for appeal directly to our Supreme Court for a narrow class of cases, none of which are
      relevant here.

      Court of Appeals of Indiana | Memorandum Decision 29A04-1508-MF-1241 | February 17, 2016          Page 3 of 5
      the particular case as to all of such parties and all of such issues” (quoting

      Hudson v. Tyson, 383 N.E.2d 66, 69 (Ind. 1978)). Because Nationstar’s

      foreclosure claim remained pending after the trial court granted Nationstar’s

      motion for summary judgment on Roland’s counterclaims, that order is not an

      appealable final judgment pursuant to App. R. 2(H)(1). Nor did the trial court’s

      summary judgment order or its order on Roland’s motion to reconsider contain

      the “magic language” set forth in App. R. 2(H)(2) (providing that a judgment as

      to fewer than all claims or parties is nevertheless final if the trial court

      determines, expressly and in writing, “that there is no just reason for delay and

      in writing expressly directs the entry of judgment”). See also Botkins, 970 N.E.2d

      at 167.


[7]   Because the trial court’s summary judgment order was not a final judgment,

      Roland cannot appeal unless the order is an appealable interlocutory order

      pursuant to Ind. Appellate Rule 14. See id. at 168. App. R. 14(A) provides that

      certain interlocutory orders may be appealed as a matter of right. “Such

      appeals must be expressly authorized, and that authorization is to be strictly

      construed.” Id. Because none of the grounds for interlocutory appeals set forth

      in App. R. 14(A) are applicable to the case before us, Roland is not entitled to

      an interlocutory appeal as a matter of right. Nor has Roland satisfied the

      certification and acceptance requirements of App. R. 14(B) (providing that

      “[a]n appeal may be taken from other interlocutory orders if the trial court

      certifies its order and the Court of Appeals accepts jurisdiction over the

      appeal”).


      Court of Appeals of Indiana | Memorandum Decision 29A04-1508-MF-1241 | February 17, 2016   Page 4 of 5
[8]    For all of these reasons, we conclude that the order from which Roland appeals

       is neither a final judgment nor an appealable interlocutory order. This court

       therefore lacks subject matter jurisdiction to entertain Roland’s appeal.


[9]    Appeal dismissed.


[10]   Robb, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 29A04-1508-MF-1241 | February 17, 2016   Page 5 of 5